Citation Nr: 0021424	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  94-09 737	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for a chronic gynecological 
disorder to include residuals of an intrauterine device (IUD) 
and residuals of a hysterectomy.



REPRESENTATION

Appellant represented by:	Robert K. Gruber, Esq.



ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1973 to June 
1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1993 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which granted service connection for an 
appendectomy scar and residuals of excision of pilonidal 
cyst, and denied service connection for an anxiety condition, 
ganglion cysts on the wrists, hysterectomy, bowel 
obstruction, exploratory surgery, and IUD complications.

In April 1996, the Board denied service connection for a 
chronic gynecological disorder, to include a hysterectomy and 
residuals attributable to an IUD, and denied a grant of a 
compensable evaluation for a pilonidal cyst.  Additionally, 
the Board remanded the issues of entitlement to service 
connection for a chronic gastrointestinal disorder and for a 
chronic psychiatric disorder.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court").  In May 1997, a Joint 
Motion for Partial Remand of the Board's decision as to one 
issue, for dismissal of one issue and for stay of proceedings 
(Joint Motion) was submitted to the Court by the appellant 
and the Secretary for VA.  The Joint Motion noted that the 
Board had found the veteran's claim of entitlement to service 
connection for a chronic gynecological disorder to be well 
grounded, and requested the Court to remand that portion of 
the Board's decision for additional development, and moved 
for dismissal of the appeal as to entitlement to an increased 
evaluation for a pilonidal cyst.  It requested that the two 
issues previously remanded to the RO by the Board continue in 
the process of development, as instructed by the Board's 
remand.  By a May 1997 Order, the Court vacated that part of 
the Board decision that denied service connection for a 
chronic gynecological disorder to include residuals of an 
IUD, and remanded this matter for development and 
readjudication.  The Court dismissed the veteran's appeal as 
to the remaining issue of an increased evaluation for 
pilonidal cyst.

In April 1998, the Board remanded the veteran's claim in 
accord with the Joint Motion and Court Order.  This case has 
now been returned to the Board for further appellate 
consideration.  For the reasons stated below, the Board finds 
that the prior remand directives have not been substantially 
complied with.  In Stegall v. West, 11 Vet. App. 268 (1998), 
the Court held that a remand by the Board confers on a 
veteran or other claimant the right to VA compliance with the 
remand order and imposes on the Secretary a concomitant duty 
to ensure compliance with the terms of such an order.  
Accordingly, a new remand is required in the instant case.

As an additional matter, the Board notes that the RO granted 
service connection for a chronic gastrointestinal disorder 
and for a chronic psychiatric disorder in a September 1999 
rating decision.  In view of the foregoing, these issues have 
been resolved and are not on appeal before the Board.  See 
generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), 
and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

As mentioned above, the Board determined in April 1996 that 
the veteran's claim of service connection for a chronic 
gynecological disorder was well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  Because the claim is well 
grounded, VA has a duty to assist the veteran in developing 
facts pertinent to the claim.  In the Joint Motion, it was 
asserted that additional development was necessary in order 
to comply with this duty to assist.

As stated in the April 1998 Board remand, the veteran's 
extensive history of gynecological complaints and treatment 
during service was set forth in the Joint Motion.  It was 
noted that the veteran had undergone a VA medical examination 
in February 1993, but that there was no indication that the 
physician who examined the veteran had reviewed the claims 
file.  In the Joint Motion, the Secretary moved for remand of 
this appeal so that a medical opinion could be obtained as to 
the likelihood of whether veteran's chronic gynecological 
disorder was related to her in-service symptomatology, which 
was attributed to various causes by service physicians (e.g. 
chronic pelvic inflammatory disease, chronic salpingo-
oophoritis, chronic salpingitis, "chronic pelvic pain," 
questionable salpingitis and dysfunctional uterine bleeding, 
menorrhagia).  The Secretary specifically stated that when 
the new examination was conducted, the claims file should be 
made available to the examiner, so that the examiner could 
take into account veteran's service medical records as well 
as the records of medical treatment since her discharge from 
service.

In April 1998, the Board remanded the veteran's claim in 
accord with the Joint Motion and Court Order, to include an 
examination and opinion regarding the etiology of her current 
gynecological disorder.  Later that same month, the RO sent 
correspondence to the veteran requesting that she identify 
the names, addresses, and approximate dates of treatment from 
all medical care providers who had treated her for any 
gynecological complaint since service.  The veteran 
subsequently responded that, to the best of her knowledge, 
the RO had all the records pertaining to her case.

The veteran underwent a VA examination for gynecological 
conditions in May 1998.  However, the physician who conducted 
this examination noted that there were no medical records 
available for review.  Further, while the examiner diagnosed 
remote endometriosis with subsequent hysterectomy with 
bilateral salpingo-oophorectomy with very mild residuals, no 
opinion was given as to the etiology of this condition.  

Due to these deficiencies in the examination report, the RO 
requested clarification from the physician who conducted the 
May 1998 VA examination.  In August 1998, the physician 
provided an addendum which summarized the veteran's medical 
records, but still failed to offer an opinion as to the 
etiology of the current gynecological disorder.  Thereafter, 
in a September 1999 Supplemental Statement of the Case, the 
RO acknowledged that the physician did not address whether 
the current disability was service-related or not, but held 
that without evidence to show this, service connection 
remained denied.

In an October 1999 statement, the veteran's attorney 
contended that it was not appropriate to forward the case to 
the Board due to the deficiency in the VA examination report.  
Thus, the attorney requested that the veteran be scheduled 
for a new examination with a different physician.

Based on the foregoing, the Board finds that the RO did not 
comply with the remand directives, and that a new remand is 
required pursuant to Stegall, supra.  As indicated above, 
both the Joint Motion and the Board's April 1998 remand 
specified that an opinion must be obtained regarding the 
etiology of the veteran's current gynecological disorder, 
including whether it is as likely as not related to her in-
service symptomatology.  The RO's failure to comply with 
these directives frustrates effective appellate review of the 
veteran's claim.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should contact the veteran and 
obtain from her the names and addresses 
of all medical care providers who have 
treated her for gynecological complaints 
since April 1998.  After securing any 
necessary release, the RO should obtain 
those records not on file.

2.  After obtaining any additional 
records to the extent possible, the RO 
should schedule the veteran for an 
examination to determine the nature and 
etiology of any current gynecological 
disorder(s).  The claims folder should be 
made available to the examiner for review 
before the examination, and the examiner 
should specifically state that it was 
available and reviewed.  The examiner 
must express an opinion as to whether it 
is as likely as not that any chronic 
gynecological disorder is related to in-
service symptomatology, which was 
attributed to various causes by service 
physicians (e.g. chronic pelvic 
inflammatory disease, chronic salpingo-
oophoritis, chronic salpingitis, 
"chronic pelvic pain," questionable 
salpingitis and dysfunctional uterine 
bleeding, menorrhagia).  All necessary 
studies should be performed, and all 
findings, both positive and negative, 
should be set forth in detail.  A 
complete rationale should be given for 
all opinions and conclusions expressed.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in complete 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall, supra.

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the record.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and her representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


